In Selvetti v. Building Inspector of Revere, 353 Mass. 645, 649, we directed that a judgment dismissing this petition for mandamus be vacated. The case has now been heard on amended pleadings. Applying the principles outlined in the first Selvetti case, we are of opinion that the trial judge reasonably concluded that the “actual operation of the intervenor's” guest house is not in violation of the Revere zoning ordinance which permits “lodging houses” and “hotels” in general residence districts. The ordinance makes no clear reference to motels. The trial judge, on conflicting testimony, was justified in deciding in effect that the guest house predominantly was used by persons or groups staying for extended periods or under continuous arrangements. The evidence disclosed that Eastern Airlines and Airline Pilots Association had made agreements on a continuing basis for rotating occupancy of certain rooms by flight crews, based elsewhere than in Boston. Flight crews of another air company had a similar but less formal continuing arrangement. These arrangements, and the seasonal occupancies by certain horse racing personnel, although in some respects unusual, seem to us consistent with ordinary concepts of a lodging house, even if under the ordinance a motel could not be operated (see Gallagher v. Board of Appeals of Falmouth, 351 Mass. 410; Gallagher v. Board of Selectmen of Falmouth, 352 Mass. 307) in the district. The guest house was not shown to have any detrimental effect upon its neighborhood. If Revere wishes to exclude this type of enterprise from the term “lodging houses,” it must do so by precise language.

Judgment affirmed.